                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 KEITH COOPER,                               )
                                             )
        Plaintiff,                           )
                                             )
        v.                                   )     CASE NO. 3:17-CV-834-PPS-MGG
                                             )
 STEVE REZUTKO, et al.,                      )
                                             )
        Defendants.                          )

                                 OPINION AND ORDER

       Pending and ripe before the Court are three motions regarding subpoenas sent to

non-parties by parties in this case.

       Defendant, City of Elkhart, served a subpoena on South Bend Tribune

Corporation (“the Tribune”), a newspaper that has published articles about this action

and related underlying facts. On July 26, 2018, the Tribune filed its motion to quash the

subpoena. [DE 39]. On August 16, 2018, the Tribune filed a related motion to strike

portions of an affidavit submitted by the City as part of its response to the Tribune’s

motion to quash. [DE 44].

       Plaintiff served subpoenas on Elkhart County Prosecutor Vicki E. Becker

(“Becker”), whose office prosecuted Plaintiff leading to a criminal conviction relevant to

this civil action, and the Michigan Department of Corrections (“MDOC”), where an

individual allegedly involved in the underlying crime is incarcerated. On September 13,

2018, Becker filed a motion to quash the subpoena issued to her office. [DE 56]. On
January 21, 2019, Plaintiff filed a motion to compel MDOC to produce the information

requested in its subpoena. [DE 74].

       The Court addresses each motion in turn.

I.     GENERAL BACKGROUND

       In 1996, Plaintiff was arrested and convicted for armed robbery in Elkhart

County, Indiana after being identified by witnesses as the shooter at the crime scene. He

was sentenced to 40 years in prison.

       By 2006, however, it was revealed that DNA evidence had been recovered from a

baseball cap left at the scene—presumably the hat worn by the shooter. The DNA on the

cap connected it to an individual named Johlanis Ervin, not Plaintiff. With this

evidence, Plaintiff filed a petition for post-conviction relief before the Indiana Court of

Appeals as well as a motion to modify his sentence. When the court granted his motion

to modify his sentence in April 2006, Plaintiff was released from prison and withdrew

his petition for post-conviction relief. Plaintiff then petitioned the Governor of Indiana

for a pardon in 2011. After hearing testimony in 2014 that witnesses to the armed

robbery had falsely identified Plaintiff as the shooter, the Indiana Pardon and Parole

Board recommended that the Governor pardon Plaintiff. On February 9, 2017, Indiana

Governor Eric J. Holcomb pardoned Plaintiff.

       Plaintiff’s co-defendant for the 1996 armed robbery, Christopher Parish, followed

a somewhat different path to justice. In 2005, Parish was released from prison when the

Indiana Court of Appeals overturned his criminal conviction and ordered a new trial.

Parish v. City of Elkhart, Indiana, 702 F.3d 997, 998 (7th Cir. 2012). Parish then refused a

                                              2
plea offer after which the Elkhart prosecutor dismissed the charges against him. Based

on events leading to and arising from his criminal conviction, Parish filed a Section 1983

civil rights action in this Court. A jury in 2010 concluded that Parish was framed by the

Elkhart police officers who investigated the 1996 robbery and that the violations of

Parish’s constitutional rights resulted from the City of Elkhart’s failure to train,

discipline, and supervise.

        Plaintiff filed his parallel Section 1983 civil rights complaint in this Court on

November 6, 2017, after he was pardoned. Through his complaint, Plaintiff alleges that

Defendants Steven Rezutko 1, Steven Ambrose, Edward Windbigler, and Tom Cutler

(“Defendant Officers”)—the officers of the Elkhart Police Department involved in the

investigation and prosecution of both Plaintiff and Parish for the 1996 armed robbery—

improperly and intentionally coerced witnesses to fabricate incriminating evidence

against him and concealed exculpatory evidence from him and the Elkhart Prosecutor

who ultimately tried him. Plaintiff further contends that these officers coordinated their

efforts to convict him of the armed robbery. Plaintiff’s complaint raises constitutional

claims of (1) denial of due process, (2) malicious prosecution, (3) Fourth and Fourteenth

Amendment violations for fabricating false evidence, (4) supervisory liability for certain

defendants, (5) failure to intervene, and (6) conspiracy to deprive him of his




1 The Court notes that in a separate motion, the Defendant Officers’ counsel reported that “[o]n February
5, 2019, [he] learned that Defendant Steven Rezutko passed away.” [DE 82 at 2, ¶¶ 7–9]. Plaintiff’s counsel
indirectly confirms Rezutko’s death in a separate filing where he referenced “certain tragic developments
[that] occurred yesterday relating to Defendant Rezutko.” [DE 83 at 2, ¶ 5]. While a motion for
substitution of the proper party under Fed. R. Civ. P. 25(a)(1) may follow in due course, the Court will
reference Mr. Rezutko in this order as he was referenced in the relevant motions and briefs.

                                                    3
constitutional rights against the Defendant Officers. Plaintiff’s complaint also raises a

Monell claim against the City of Elkhart for a practice and policy that led to the

violations of his constitutional rights by the Defendant Officers. 2

        On February 20, 2018, this Court entered its Rule 16(b) Scheduling Order

establishing case management deadlines including a deadline of May 1, 2019, for the

close of discovery to be followed by expert discovery. [DE 28 at 1–2]. As part of its

discovery efforts, the City of Elkhart served a subpoena on the Tribune on June 27, 2018.

[DE 39-33]. Plaintiff also sought information from non-parties when he served Becker

and MDOC a subpoena on August 17, 2018 [DE 56 at 18–24], and November 19, 2018

[DE 74-1] respectively. Those subpoenas are now the focus of the Court’s attention.

II.     MOTIONS TO QUASH

        A.      Legal Standard

        Federal Rule of Civil Procedure 45(a) authorizes parties to issue subpoenas to

non-parties as part of their discovery efforts. “The scope of material that is obtainable

through a [Rule 45] subpoena is as broad as that which is otherwise permitted under the

discovery rules.” Teton Homes Europe v. Forks RV, No. 1:10-CV-33, 2010 WL 3715566, at

*2 (N.D. Ind. Sept. 14, 2010). Accordingly, Rule 45 implicitly requires that a subpoena

seek relevant information. Lee v. City of Elkhart, No. 2:12-CV-25-TLS-APR, 2013 WL

1754977, at *2 (N.D. Ind. Apr. 22, 2013).


2 On January 29, 2019, this Court granted Defendants’ motion for judgment on the pleadings in part

dismissing Plaintiff’s supplemental state law claims for “negligent supervision against defendant Cutler
and other supervisors (Count VIII), a respondeat superior liability claim against the City of Elkhart for
the same conduct (Count IX), and . . . intentional infliction of emotional distress (Count X) and negligent
infliction of emotional distress (Count XI) claims against the individual defendants.” [DE 77 at 21–23].

                                                     4
       Rule 45 also provides a mechanism to protect persons subject to subpoenas.

Specifically, Rule 45(d)(1) directs “the party or attorney responsible for issuing and

serving a subpoena [to] take reasonable steps to avoid imposing undue burden or

expense on a person subject to the subpoena.” The court is then required to enforce this

duty on the serving party or attorney. Fed. R. Civ. P. 45(d)(1). To invoke this

enforcement clause, a person subject to a subpoena may file a motion to quash the

subpoena. Fed. R. Civ. P. 45(d)(3).

       “On timely motion, the court for the district where compliance is required must

quash or modify a subpoena that . . . requires disclosure of privileged or other protected

matter, if no exception or waiver applies; or subjects a person to undue burden.” Fed. R.

Civ. P. 45(d)(3)(A)(iii)–(iv). “The party seeking to quash a subpoena under [Rule

45(d)(3)(A)] bears the burden of demonstrating that the information sought is

privileged or subjects a person to an undue burden.” Malibu Media, LLC v. John Does 1-

14, No. 1:12-CV-263, 2013 WL 2285950, at *2 (N.D. Ind. May 22, 2013).

       B.     The Tribune’s Motion to Strike

       Before reaching the Tribune’s motion to quash, the Court addresses its Motion to

Strike portions of the Declaration of Defendant Edward A. Windbigler, dated August 9,

2018, filed on August 16, 2018. The City filed the Declaration in support of its

arguments in opposition to the Tribune’s motion to quash the subpoena the City served

on it. The motion to strike became ripe on September 4, 2018, after full briefing.

       Through its motion, the Tribune asks the Court to strike paragraphs 6 and 7 of

Windbigler’s Declaration. Paragraphs 6 and 7 recount conversations Windbigler had

                                             5
with a non-party named Larry Towns in November 2017. The Tribune contends these

paragraphs should be stricken because Towns’s statements constitute inadmissible

hearsay. The City does not dispute that Windbigler’s representation of Towns’s

statements constitutes hearsay but presents arguments distinguishing paragraphs 6 and

7 and suggesting that the Court may and should consider the Windbigler Declaration in

its entirety when deciding the Tribune’s motion to quash.

       As seen in the analysis below, the Court only used used Windbigler’s paragraphs

6 and 7 to provide context for the Tribune’s motion to quash. The Court resolved the

substantive issues related to the Tribune’s motion to quash without relying upon the

facts alleged in those paragraphs to prove the truth of the matters they assert. Therefore,

there is no need to strike paragraphs 6 and 7 of Windbigler’s Declaration or to decide

now whether they constitute inadmissible hearsay. Accordingly, the Court DENIES the

Tribune’s motion to strike as irrelevant. [DE 44].

       C.     The Tribune’s Motion to Quash

              1.     Relevant Background

       The South Bend Tribune is a daily newspaper serving the City of South Bend and

surrounding communities, including the City of Elkhart, Indiana. The Tribune has

published several news articles and opinion pieces since 1997 about Plaintiff and his

criminal conviction, his pardon, and the instant lawsuit against the Defendant Officers

and the City of Elkhart.

       While working on Plaintiff’s story over the years, Tribune reporters have

gathered information from publicly-available court documents, materials obtained

                                             6
through Public Records Act requests, and individual interviews with Plaintiff, his

attorney Elliot Slosar, and others. Some individuals, including Defendants Rezutko and

Ambrose and the City of Elkhart’s attorney declined to be interviewed.

        The Tribune’s most recent investigation and reporting efforts regarding

Plaintiff’s post-conviction proceedings began in July 2016. The Tribune reporter then

working on Plaintiff’s story communicated with Plaintiff’s attorney as early as February

2017. In April 2017, the reporter served his initial Public Records Act requests related to

this matter on the City. In October 2017, the Tribune’s reporters and editors became

aware of the ProPublica Local Reporting Network (“ProPublica LRN”) 3 and began

discussing whether to apply for one of its grants for local reporting related to Plaintiff’s

case. Mr. Slosar was then interviewed by the Tribune reporter and an editor on October

24, 2017, at which time the reporter informed him that the Tribune was applying for the

ProPublica LRN grant. In early December 2017, the Tribune learned that ProPublica had

awarded it a grant. The Tribune published two articles related to Plaintiff’s case in the

summer of 2018 based upon co-reporting with ProPublica that was identified in the

articles’ bylines. [See DE 42-10, DE 42-11].

        Notably, not all of the information reporters gathered regarding Plaintiff’s case

was incorporated into published Tribune articles over the years. Moreover, the Tribune



3 ProPublica is an independent, non-profit newsroom that uses the “moral force of investigative
journalism to spur reform through the sustained spotlighting of wrongdoing.” About Us: The Mission,
ProPublica https://www.propublica.org/about/ (last visited Feb. 21, 2019). Its Local Reporting Network
“support[s] local and regional newsrooms as they work on important investigative projects affecting their
communities” on topics including criminal justice. About Local Reporting Network, ProPublica
https://www.propublica.org/local-reporting-network/ (last visited Feb. 21, 2019).


                                                   7
maintained the confidentiality of the unpublished information preventing its disclosure

to other media outlets and the general public.

       On June 27, 2018, the City of Elkhart served a subpoena on the Tribune seeking

       Correspondence, letters, emails, texts, memos or other documents
       showing any communications or meetings between the Plaintiff, Keith
       Cooper or his attorneys, Elliot Slosar, Jon Loevy, Arthur Loevy, Gayle
       Horn, Heather Donnell Lewis, or any representative of the law firm of
       Loevy & Loevy and anyone from the South Bend Tribune news
       organization from January 2009 to the present concerning the Plaintiff, his
       pardon request, or any of the allegations in the Complaint.

[DE 39-33 at 4]. The only responsive information the Tribune claims to possess is (1) text

messages and e-mails with Mr. Slosar, Plaintiff’s attorney; (2) reporter’s notes from

interviews with Plaintiff and Mr. Slosar; (3) video of an interview of Plaintiff by a

Tribune reporter; and (4) audio recordings of Plaintiff and Mr. Slosar. The Tribune

states that some of this information was reported in the articles it published. However,

the Tribune refused to produce the unpublished information arguing that it was

privileged and its production would be unduly burdensome.

       On July 6, 2018, the Tribune’s attorney contacted the City’s attorney to discuss

whether the subpoena could be withdrawn or narrowed but such an agreement could

not be reached. In the course of the conversation, the City’s attorney revealed that he

had requested the same information from both the Tribune and Plaintiff with the intent

to compare the responses. Plaintiff produced emails and text messages responsive to the

City’s discovery request on August 31, 2018. The communications produced, some of

which were redacted, were dated between February 15, 2017, and June 22, 2018. The

City is not convinced that Plaintiff’s responses provide the complete universe of

                                             8
responsive communications. Therefore, the City claims it still requires the Tribune’s

responses to the same request to ascertain what is missing from Plaintiff’s production.

The record does not reflect any further effort by the City to secure complete production

of the relevant communications directly from Plaintiff.

       Substantively, the City argues that the Tribune subpoena requests relevant

information. Specifically, the City contends that the requested information could

include information about the changing testimony of witnesses related to the 1996

robbery and photographs used in the original prosecution of Cooper that are no longer

publicly available due to an expungement order. However, the City primarily argues

that the requested information could expose a cooperative agreement between the

Tribune’s reporter and Plaintiff’s attorney to exchange information to advance

Plaintiff’s interests or to advance his attorneys’ interests in other litigation. The City

suspects such a conspiratorial relationship largely because of testimony in Defendant

Windbigler’s Declaration. [DE 42-13].

       At the time of his Declaration, Windbigler was the Chief of the Elkhart Police

Department (“EPD”), a position he had held since January 1, 2016. Before becoming

Chief, he served as a police officer on the EPD for about 24 years then worked as an

investigator for the Elkhart Prosecutor’s Office. The bulk of Windbigler’s Declaration

discusses a telephone conversation and visit he had with non-party Larry Towns in

November 2017. According to Windbigler, Towns—another former Elkhart police

officer—was working on this case as an investigator for and with Plaintiff’s attorney.

The Declaration states that Towns told Windbigler

                                              9
       that a public interest organization and a reporter of the South Bend
       Tribune were getting grant money from or with the help of Cooper’s
       lawyers to do investigative reporting of past criminal cases in Elkhart
       [and] that the lawyers were then going to use the information gathered in
       those investigation reports to file more law suits against the Elkhart Police
       Department.

[DE 42-13 at 2, ¶ 7].

       Windbigler also averred that the City and the EPD received twelve public

records requests from the Tribune for documents regarding this lawsuit and past

criminal investigations of Andrew Royer, another individual alleging he was

wrongfully convicted based upon EPD conduct. [DE 42-13 at 2, ¶ 8]. The City also cites

to two Tribune articles—one co-reported by ProPublica reporter—establishing that

Plaintiff’s attorneys also represent Andrew Royer and ProPublica Illinois, ProPublica’s

regional publishing operation.

       In this context, the Court now addresses the Tribune’s motion to quash

               2.       Analysis

       To succeed on its motion to quash, the Tribune must demonstrate that the

information requested in the subpoena is privileged or other protected matter, or that

its production constitutes an undue burden. Malibu Media, LLC, 2013 WL 2285950, at *2;

see also Fed. R. Civ. P. 45(d)(3)(A)(iii)–(iv).

                        a.    Privileged or Other Protected Matter

       Media sources are not entitled to greater protection than any other non-party

under Rule 45. McKevitt v. Pallasch, 39 F.3d 530, 532–33 (7th Cir. 2003). Indeed, despite

considerable litigation, the Seventh Circuit has not recognized a federal reporter’s


                                                  10
privilege under the First Amendment for information from non-confidential sources. Id.

Instead, “courts should simply make sure that a subpoena duces tecum directed to the

media, like any other subpoena duces tecum, is reasonable in the circumstances.” Id. In

other words, media sources are entitled to the same protections available to any other

non-press person or entity under Fed. R. Civ. P. 45. See Hobley v. Burge, 223 F.R.D. 499,

505 (N.D. Ill. 2004) (“There is nothing in the Federal Rules that suggests that research

for the purpose of news reporting is to be given less protection than research for the

purpose of product development.”).

       Applying the McKevitt standard, the Northern District of Illinois in Hobley denied

part of a motion to quash a subpoena directed to a reporter after finding the request for

plaintiff’s unsolicited letters to the reporter reasonable because they were not sent

anonymously or under a promise of anonymity. Id. Yet the Hobley court simultaneously

granted part of the same motion to quash protecting from disclosure the reporter’s

handwritten notes from conversations with and about the plaintiff. Id. The court

reasoned that production of the notes would pose an undue burden on the reporter to

disclose confidential research for which the requesting party did not show a substantial

need that could not otherwise be met. Id.

       In a different case, the same court found audio and video recordings of

interviews conducted by a reporter more comparable to the protected reporter’s notes

in Hobley than the unsolicited letters. Patterson v. Burge, No. 03 C 4433, 2005 WL 43240,

at *4 (N.D. Ill. Jan. 6, 2005). Finding a weak showing of materiality by the requesting

parties, lack of any compelling public interest in disclosure, and a significant burden on

                                            11
important private and public interests imposed by compelled production in that

particular case, the Patterson court quashed the subpoena requesting such recordings

from the news organization. Id. at *5.

       These cases are instructive here where the Tribune seeks protection from

disclosure of unpublished information collected by its reporters, including text

messages and emails between the Tribune’s reporters and plaintiff’s attorney, a video

interview of Plaintiff by a Tribune reporter, audio recordings of Plaintiff and his

attorneys, and reporter’s notes from interviews with Plaintiff and his attorneys. Like the

Hobley reporter’s notes and the Patterson recordings, the information the City seeks from

the Tribune reflects the reporting and editorial process engaged in by the reporters

handling Plaintiff’s story. While the Court cannot know the content of these messages,

notes, and recordings, nothing before the Court now suggests that they reflect any

direct solicitation of the Tribune by Plaintiff or his attorneys.

       Nevertheless, the City appears to be looking for just that kind of solicitous

information to support their conspiracy theory. The City’s request is misplaced for a

couple of reasons. First, the requested unpublished information constitutes protectable

trade secrets and confidential research or commercial information protected under

Indiana law. In Indiana,

       “[t]rade secret means information, including a formula, pattern,
       compilation, program, device, method, technique, or process, that:

       (1) derives independent economic value, actual or potential, from not
       being generally known to, and not being readily ascertainable by proper
       means by, other persons who can obtain economic value from its
       disclosure or use; and

                                              12
       (2) is the subject of efforts that are reasonable under the circumstances to
       maintain its secrecy.

Ind. Code § 24-2-3-2. Information from sources—confidential or public—is the currency

of all news organizations. That information loses value when it is disclosed to other

media sources or to the public before the organization can publish the information

itself. Indeed, news organizations strive daily to maintain a competitive edge for their

product, whether that is a newscast, a newspaper, a blog, a magazine, or a radio story.

Their strategy is to support reporters in their investigative efforts to generate the

information, also known as “a scoop,” necessary to build and keep the buying public’s

loyalty to their product.

       Here, the City is asking the Tribune to disclose information that dictates its

success and competitive edge—unpublished information identified through the

Tribune’s reporters’ investigative efforts. Thus, the requested information derives its

economic value to the Tribune by its confidential or unpublished nature. And the

Tribune has intentionally and reasonably kept the information secret. Thus, the

requested information is protected as trade secrets.

       Second, the City’s suspicions about a conspiracy between the Tribune and

Plaintiff’s attorneys are not supported by the evidence currently before the Court. The

City views the communications already produced by Plaintiff through a cynical lens

that sees conspiracy behind every corner. For instance, the City paraphrases an email

exchange between Plaintiff’s attorney and the Tribune reporter as a “suggest[ion] that

they meet to plan strategy to advance their mutual interests” [DE 64 at 5] when the cited

                                             13
documents never use the phrases “planning strategy” or “mutual interests” [DE 64-1 at

3–4]. Instead, the emails show a reporter requesting an interview from an individual

directly involved in the issue he is researching and attempting to coordinate a mutually

agreeable date and time for the interview while giving the interviewee an idea of the

scope of the anticipated interview.

         The City cites to other examples of communications that it interprets as evidence

of conspiracy when they simply reflect a reporter doing what a reporter does—

pursuing sources with information about the story, identifying inconsistencies in a story

and confronting the relevant characters with that information, giving both sides to a

story a chance to be heard. Moreover, the City complains about the appearance of bias

in the Tribune’s reporting, but fails to acknowledge that none of its agents agreed to be

interviewed. As a result, the City provided the Tribune with nothing to sway its

perspective or to even be represented in the articles. Thus, it cannot be surprising that

the Tribune’s articles tended to favor Plaintiff’s perspective.

         In the end, the Tribune subpoena is neither reasonable nor proportional. While

no one disputes that the requested information could be relevant or lead to relevant

admissible evidence, the City has not demonstrated sufficient materiality or a

compelling public interest in the Tribune’s unpublished and protectable information to

justify exposing it. See Patterson, 2005 WL 43240, at *5. Moreover, production of the

requested information would constitute an undue burden on the Tribune as discussed

below.



                                             14
                      b.     Undue Burden

       To determine whether a subpoena causes an undue burden, the court balances

the burden of compliance on the subpoenaed non-party against the benefits to the

serving party from the requested production. Patterson, 2005 WL 43240, at *1. Undue

burden is “more than mere administrative hardship” and “encompasses the interests

that enforced production would compromise or injure.” Id. Thus, key factors for the

court to consider “include non-party status, relevance, the issuing party’s need for the

discovery, and the breadth of the request.” Ranburn Corp. v. Argonaut Great Cent. Ins.

Co., No. 4:16-CV-88-RL-PRC, 2018 WL 4042852, at *1 (N.D. Ind. Aug. 24, 2018) (citing

Uppal v. Rosalind Franklin Univ. of Med. & Sci., 124 F. Supp. 3d 811, 813 (N.D. Ill. 2015)).

“[T]he undue burden calculus is more protective of nonparties than it is for parties” out

of respect for the unwanted burden that a subpoena inherently thrusts upon non-

parties. Lee, 2013 WL 1754977, at *3 (quoting Charles v. Quality Carriers, Inc., No. 1:08-cv-

00428-RLY-JMS, 2010 WL 396356, at *1 (S.D. Ind. Jan. 28, 2010)); see also Parker v. Four

Seasons Hotels, Ltd., 291 F.R.D. 181, 188 (N.D. Ill. 2013).

       Courts have demonstrated this extra care for non-party journalists and news

organizations. This Court in particular has held that the compelled production of

unpublished information received while a journalist was engaged in newsgathering

activity poses an undue burden when (1) the requested material is not highly relevant,

(2) the requesting party does not establish a compelling need sufficient to override the

protections available to the information, and (3) the requesting party has not exhausted

its options for securing the information from other sources. See Longs v. Lebo, Cause No.

                                               15
3:07-CV-83 RM, 2009 WL 799533, at *4 (N.D. Ind. Mar. 24, 2009) (citing May v. Collins,

122 F.R.D. 535, 540 (S.D. Ind. 1988)).

       As discussed above, the relevance of the requested information is not in

question. Even if the City could establish a compelling need to override the requested

information’s protected status, which has already been shown to be unlikely at best, the

City has failed to exhaust its options for securing the information from other sources.

See Hobley, 223 F.R.D. at 505. In fact, the City has presented no evidence to suggest that

it pursued all avenues available to it to secure complete responses to its parallel

discovery request to Plaintiff and his attorney.

       First, the City subpoenaed the Tribune before it knew what Plaintiff and his

attorney could or would produce. Second, the City reports no effort to meet and confer

with Plaintiff and his attorney to discuss what it perceives to be their incomplete

responses. Third, the City has not filed a motion to compel seeking the Court’s help in

securing the requested information. Instead, the City seems to have chosen the strategy

of imposing on the non-party Tribune to hold Plaintiff and his attorney in check. In so

doing, the City appears to be attempting to coopt the Tribune’s research and burdening

its newsgathering efforts in the process. This unduly burdens the Tribune as a news

organization that is not a party to this action.

              3.     Conclusion

       As discussed above, the City’s subpoena directed to the Tribune seeks

production of unpublished information secured through the news gathering activities

of the Tribune’s reporters, information that the Tribune has taken efforts to keep secret

                                             16
to protect its economic value. Therefore, the requested information constitutes trade

secrets and confidential research or commercial information protected from disclosure.

Moreover, the City is unduly burdening the Tribune—a non-party news organization—

by seeking information without exhausting its options for securing the same

information from Plaintiff and his attorney. Accordingly, the Tribune subpoena is not

reasonable under the circumstances of this case.

      Therefore, the Court GRANTS the Tribune’s motion to quash. [DE 39].

      D.     Becker’s Motion to Quash

      On September 13, 2018, non-party Elkhart County Prosecutor, Vicki E. Becker

(“Becker”), filed a Motion to Quash Subpoena. Plaintiff filed a response in opposition to

Becker’s motion on October 4, 2018. Becker filed no reply brief making her motion ripe

for the Court’s consideration on October 13, 2018. [See DE 69].

             1.     Relevant Background

      Plaintiff served a subpoena on Becker on August 17, 2018 seeking production of

requested information outlined in 22 paragraphs by September 4, 2018. [DE 56 at 18–24].

Becker produced approximately 2367 pages of responsive information to Plaintiff. [DE

56 at 15]. In a letter dated September 7, 2018, however, Becker informed Plaintiff’s

counsel that she would be filing a motion to quash related to Paragraphs 8–11, as

deemed necessary, and Paragraphs 14–19, which she described as “outside the scope of

reasonable discovery, privileged, and/or unduly burdensome to produce.” [DE 56 at

15]. Becker’s motion to quash ultimately argued against production of information

responsive to Paragraphs 8, 11, and 14–19.

                                             17
       Paragraphs 8 and 11 of Plaintiff’s subpoena request production of “[a]ny and all

Documents, including electronic Communications, relating to Elliot Slosar” and his law

firm, Loevy & Loevy. [DE 56 at 22]. Paragraphs 14 through 19 request production of any

and all documents and communications related to the investigations and prosecutions

of six other individuals including (1) four EPD informants, one of whom testified

against Plaintiff and later recanted; (2) one individual who falsely confessed to a

murder as part of an EPD investigation; and (3) Christopher Parish, Plaintiff’s co-

defendant in proceedings related to the 1996 robbery and shooting. [DE 56 at 22–23].

Becker reports having produced information relevant to Plaintiff’s claims in this case

and his underlying prosecution but argues that information related to other

prosecutions are overbroad and constitute a fishing expedition at the Prosecutor’s

Office’s expense. Moreover, Becker argues that Plaintiff’s “any and all” descriptors

outline categories of information that would be unduly burdensome for the

Prosecutor’s Office to produce.

              2.     Analysis

       As outlined above, Becker—a non-party—is entitled to a bit more protection

from burdensome discovery than the parties to this litigation. See Lee, 2013 WL 1754977,

at *3; Parker, 291 F.R.D. at 188. Nevertheless, Becker—as the non-party seeking to quash

Plaintiff’s subpoena—still “bears the burden of demonstrating that the information

sought is privileged or subjects a person to an undue burden.” Malibu Media, LLC, 2013

WL 2285950, at *2. Becker’s emphasis on the relevance of the requested information fails

to establish that it constitutes information protected from disclosure given the liberal

                                            18
scope of discovery under Fed. R. Civ. P. 26(b)(1) applicable even to subpoenas under

Fed. R. Civ. P. 45.

       Becker urges the Court to define the scope of discovery narrowly to include only

information related to Plaintiff’s prosecution. Such information would indeed be

discoverable. However, Becker fails to consider the broader scope of information

necessary and relevant to Plaintiff’s Monell claim against the City of Elkhart.

       To establish municipal liability for constitutional violations under Monell v. Dep’t

of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978), a plaintiff must establish a

constitutional harm caused by (1) an official policy promulgated by the municipality’s

officers; (2) a practice or custom, though not official, that is widespread; or (3) a policy

approved of or adopted by an official with final policy-making authority as to the

municipality. Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2010). Here,

Plaintiff alleges multiple theories of Monell liability including (1) that the EPD had a

pattern and practice of withholding material, exculpatory, and impeachment

information from prosecutors and defense attorneys in violation of Brady v. Maryland,

373 U.S. 83 (1963); and (2) that the EPD had a pattern and practice of using informants

and third party witness inducements that was not disclosed to the prosecutor. Monell

claims for such due-process violations are doomed if they do not identify other

instances of comparable unconstitutional conduct. Connick v. Thompson, 131 S.Ct. 1350,

1353 (2011). Thus, Monell “claims often require a broad and substantial amount of

discovery that would not be involved if the plaintiff sued only the individuals directly



                                              19
involved in the deprivation of his rights.” Awalt v. Marketti, No. 11 C 6142, 2012 WL

6568242, at *3 (N.D. Ill. Dec. 17, 2012).

       Therefore, Plaintiff’s requests for information in Paragraphs 14–19 regarding

others who were prosecuted as the result of EPD investigations and EPD informants

familiar with its practices are clearly within the range of comparator evidence relevant

to Plaintiff’s Monell claims.

       Becker also fails to recognize the relevance of the Prosecutor’s Office’s recorded

references to Plaintiff’s attorneys in light of Defendants’ allegations that witnesses

against Plaintiff related to his underlying conviction were coerced to recant by

Plaintiff’s counsel. In fact, Plaintiff cites to the transcript of a 2017 hearing in his

underlying state court proceedings where Becker herself argued that third party

witnesses who testified against Plaintiff changed their stories after talking to Plaintiff’s

attorney. [See DE 65 at 15 (citing DE 65-8 at 8:24; 22:6–8)]. Thus, Becker’s file related to

Plaintiff, including any documentation or communications to anyone regarding

Plaintiff, his counsel, or the recanting witnesses, especially Paragraphs 8 and 11, is

relevant and discoverable. Any work product argument also fails because Becker’s file

was not created in anticipation of this litigation.

       Therefore, the relevance of the discovery requests Becker challenges in the

instant motion cannot, on its own, justify quashing the subpoena. Moreover, by failing

to submit any reply brief objecting to Plaintiff’s arguments demonstrating relevance as

discussed above, Becker has essentially conceded the relevance argument. Similarly,



                                               20
Becker’s lack of reply leaves the Court to assume that she has acquiesced to Plaintiff’s

position that responding to the subpoena would not be unduly burdensome.

       As such, the Court DENIES Becker’s motion to quash. [DE 56]. Becker is

ORDERED to produce complete responses to Paragraphs 8, 11, and 14–19 of Plaintiff’s

subpoena on or before March 15, 2019. Additionally, the Court ACKNOWLEDGES

Plaintiff’s statement that Becker has provided no responses to Paragraph 9 of the

subpoena. Becker developed no argument to quash the Paragraph 9 request and

therefore waived any such argument. See Puffer v. Allstate Ins. Co., 675 F.ed 709, 7018

(7th Cir. 2012) (citing United States v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991);

United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1992)). Accordingly, Becker is also

ORDERED to produce complete responses to Paragraph 9 of Plaintiff’s subpoena on or

before March 15, 2019.

III.   PLAINTIFF’S MOTION TO COMPEL

       On January 21, 2019, Plaintiff filed his Motion to Compel the Michigan

Department of Corrections’ Compliance with Subpoena for Records. Plaintiff’s

subpoena to MDOC, served on November 19, 2018, sought production of records

relating to Johlanis Ervin—the individual implicated in the 1996 armed robbery and

currently incarcerated at MDOC’s Ionia Correctional Facility. Plaintiff intends to put

forth evidence at trial before this Court that Ervin was the shooter in 1996.

       According to the subpoena, MDOC’s deadline to produce responsive

information was December 7, 2018. According to Plaintiff, MDOC has not produced the

requested documents despite Plaintiff’s counsel’s efforts to discuss and resolve the issue

                                              21
with MDOC’s staff. Most recently, Plaintiff reported that MDOC had initiated contact

with Plaintiff’s attorney and promised responsive production during the week of

February 18, 2019. [DE 93 at 2, ¶ 4]. Based on that representation and at Plaintiff’s

request, the Court stayed ruling on the instant motion to compel to allow time for

MDOC’s compliance with the subpoena. [DE 94]. Yet as of this date, Plaintiff has not

filed a motion to withdraw its motion to compel leading the Court to assume that

MDOC still has not produced responses to Plaintiff’s subpoena. Therefore, the stay has

automatically lifted and the Court turns its attention to resolution of Plaintiff’s motion

to compel. [See DE 94].

        In addition to failing to produce responses to Plaintiff’s subpoena, MDOC has

failed to file any brief in response to the instant motion to compel despite being

afforded more than 14 days to do so. See N.D. Ind. L.R. 7-1(d)(2)(A). 4 Without any

response from MDOC, the Court would be within its authority to summarily grant

Plaintiff’s motion. See N.D. Ind. L.R. 7-1(d)(4). However, Plaintiff’s statements in his

motion about the nature of the dispute with MDOC give the Court pause.

        The only clue in the record as to MDOC’s lack of production is an email dated

December 4, 2018, from the Warden’s Administrative Assistant confirming receipt of

the subpoena and then stating: “We are not obligated to a Subpoena not signed by a

Michigan judge. The documents requested if exists will need to be requested through


4Plaintiff’s Certificate of Service indicates his intent to deliver a copy of the motion to compel to Lisa
Geminick at the MDOC Office of Legal Affairs “via overnight mail to be delivered by January 23, 2019.”
[DE 74 at 6]. The Court assumes that Ms. Geminick received the motion on behalf of MDOC as intended
by January 23, 2019. More than 14 days have passed since that date as well giving MDOC more than
enough time to have entered an appearance and filed any response to Plaintiff’s motion.

                                                    22
FOIA.” [DE 74-2 at 1]. The Administrative Assistant later directed Plaintiff’s counsel to

contact Lisa Geminick in the Office of Legal Affairs with further questions. [DE 74-4 at

1]. Plaintiff’s counsel’s multiple attempts to contact Ms. Geminick failed.

       Through the instant motion, Plaintiff argues that this Court has authority to

enforce subpoenas against non-parties and that MDOC has waived any argument

regarding any perceived defects in the subpoena by failing to timely file any motion to

quash the subpoena. See Fed. R. Civ. P. 45(c)(3)(A). Such arguments combined with a

non-party’s silence would typically cause this Court to grant a motion to compel like

the one at issue here. However, the record leaves open the possibility that MDOC’s

hands are tied by laws or regulations requiring the signature of Michigan judge

presumably to validate or authorize the subpoena. Indeed, this Court is unfamiliar with

the legal limits applicable to MDOC facilities and does not want to interfere in the

affairs of the State of Michigan.

       With that said, MDOC’s failure to respond to Plaintiff’s instant motion to compel

actually ties this Court’s hands. MDOC clearly had notice of the subpoena as evidenced

by the Warden’s Administrative Assistant’s emails to Plaintiff’s counsel. Moreover,

MDOC has further demonstrated notice of the subpoena by initiated contact with

Plaintiff’s counsel through the Michigan Department of the Attorney General and its

own attorney in the last two weeks. [See DE 93]. Yet MDOC still has filed nothing to

object to the subpoena or to explain any limitations it faced under Michigan law despite

being afforded sufficient time to do so. See Fed. R. Civ. P. 45(d)(2)(B); (d)(3). Without

any explanation from MDOC, the Court is left to consider Plaintiff’s subpoena pursuant

                                             23
to the applicable Federal Rules of Civil Procedure. As noted above, Rule 45 clearly

authorizes subpoenas like Plaintiff’s to non-parties and mandates compliance from non-

parties like MDOC.

      Therefore, the Court GRANTS Plaintiff’s uncontested motion to compel. [DE 74].

MDOC must produce all the documents requested through Plaintiff’s subpoena on or

before March 15, 2019.

IV.   CONCLUSION

      For the reasons stated above, the Court now

(1)   DENIES the Tribune’s motion to strike [DE 44];

(2)    GRANTS the Tribune’s motion to quash [DE 39] the subpoena served on it by
the City on June 27, 2018;

(3)    DENIES the Elkhart Prosecutor’s motion to quash [DE 56] and ORDERS the
Elkhart Prosecutor to produce complete responses to Paragraphs 8–9, 11, and 14–19 of
Plaintiff’s subpoena on or before March 15, 2019; and

(4)    GRANTS Plaintiff’s motion to compel [DE 74] and ORDERS MDOC to produce
all documents requests through Plaintiff’s subpoena on or before March 15, 2019.

      SO ORDERED this 26th day of February 2019.

                                                s/Michael G. Gotsch, Sr.
                                                Michael G. Gotsch, Sr.
                                                United States Magistrate Judge




                                           24
